Order entered March 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00982-CV

         JOHNNY AGUINAGA AND DFW PROJECTS, LLC, Appellants

                                         V.

JAT PROJECTS HOLDINGS TEXAS, LLC, AND JAT REAL PROPERTY
              HOLDINGS TEXAS, LLC, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10069

                                     ORDER

      The February 15, 2022 Motion for Rehearing filed by DFW Projects, LLC

(DFW Projects) is GRANTED. DFW Projects is REINSTATED as an appellant

in this case. An opening brief was filed on behalf of DFW Projects (as well as

appellant Johnny Aguinaga) on May 7, 2021. A reply brief, if any, for DFW

Projects is due twenty-one days from the date of this order.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE